                       IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF HAWAI‘I


    CRAIG S. LYONS,                                     Case No. 20-cv-00041-DKW-RT

                   Plaintiff,                           ORDER DENYING PLAINTIFF’S
                                                        SECOND MOTION TO AMEND
           v.                                           THE COMPLAINT 1

    LYNDA DEC, et al.,

                   Defendants.



          On March 25, 2020, Plaintiff Craig Lyons, proceeding pro se, filed a

“Resubmitted Amendment,” Dkt. No. 27, which the Court liberally construes as

Lyons’ second motion to amend the complaint. Attached to the motion is the first

five pages of a form complaint. Dkt. No. 27-1. On March 25, 2020, Altres, Inc.

filed an opposition to the motion. Dkt. No. 28. Lyons’ motion is DENIED for the

following reasons.

          First, Lyons has not attached a complete iteration of the proposed amended

    complaint. Lyons has merely attached five pages containing the names of the

    parties to this action and their contact information. There is no recitation of facts

    or any causes of action alleged in these five pages. As the Court stated in the


1
    Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
    hearing.
March 6, 2020 Order, Dkt. No. 12, Lyons must attach to his motion to amend a copy

of the proposed amended complaint, which “reproduce[s] the entire pleading as

amended and may not incorporate any part of [the original Complaint] by reference.”

LR 10.4; Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc).

       Second, Lyons cannot amend the complaint to add Hawaii Sheet Metal Workers

Local 293 I.A. (HSMW) as plaintiff in this action. This was also stated in the Court’s

March 6, 2020 Order. Dkt. No. 12. To reiterate, HSMW is an entity and can only

appear in federal court through a licensed attorney.               See, e.g., LR 81.1(a)–

(b); Taylor v. Knapp, 871 F.2d 803, 806 (9th Cir. 1989); Rowland v. California Men’s

Colony, 506 U.S. 194, 202–03 (1993). Lyons is not a licensed attorney and there is

no indication that a licensed attorney is appearing in this action on behalf of HSMW.

In short, Lyons cannot unilaterally add HSMW as a plaintiff in this action.

Accordingly, Lyons’s second motion to amend the complaint is DENIED.

       As the Court previously advised, and does so again, if Lyons still wishes to

amend his complaint, he must: (1) file another motion; and (2) attach a complete

version of the amended complaint.           To avoid further confusion should Lyons

attempt to do so, the Court will mail Lyons a copy of a form complaint for use in a

civil pro se proceeding, such as this one. Should Lyons choose to use the form, he

should answer all of the questions clearly and concisely and set forth a sufficient

recitation of factual allegations “to state a claim to relief that is plausible on its face.”

                                              2
See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). More specifically,

Lyons should set out each claim under a separate label or heading. Under each

claim, Lyons must write short, plain statements telling the Court: (1) the specific

basis of this Court’s jurisdiction; (2) the legal right(s) he believes were violated;

(3) the name of the defendant(s) who violated those right(s); (4) exactly what each

defendant did or failed to do and the underlying facts that provide support; (5) how

the action or inaction of a defendant is connected to the violation of Lyons’ right(s);

(6) what specific injury he suffered because of a defendant’s conduct; and (7) what

relief he seeks.

      In addition, should Lyons choose to file an amended complaint, he may not

incorporate any part of the original complaint, Dkt. No. 1, in the amended complaint.

Rather, all allegations must be re-typed or re-written in their entirety. To the

extent a claim is not re-alleged in the amended complaint, the claim may be deemed

voluntarily dismissed. See Lacey, 693 F.3d at 928. Any amended complaint must

be filed no later than April 24, 2020.

                                  CONCLUSION

      Lyons' second motion to amend the complaint, Dkt. No. 27, is DENIED

WITHOUT PREJUDICE.


                                           3
      The Clerk is directed to mail Lyons a copy of form “Pro Se 1” “Complaint for

a Civil Case.”

      IT IS SO ORDERED.

      Dated: March 27, 2020 at Honolulu, Hawai‘i.




Craig S. Lyons v. Lynda Dec, et al.; Civil No. 20-00041-DKW-RT; ORDER
DENYING PLAINTIFF’S SECOND MOTION TO AMEND THE
COMPLAINT




                                        4
